Citation Nr: 1036240	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for median nerve 
compression of the right upper extremity, including as secondary 
to service-connected low back disability.       

2.  Whether the reduction for service-connected hemorrhoids from 
10 percent to noncompensable, effective from May 1, 2001, was 
proper.

3.  Whether the reduction for service-connected left hip/groin 
strain from 10 percent to noncompensable, effective from May 1, 
2001, was proper.

4.  Whether the reduction for service-connected left knee 
chondromalacia and osteoarthritis from 20 percent to 10 percent, 
effective from May 1, 2001, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to 
September 1980 and from August 1981 to January 1995.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  The Veteran currently resides within the 
jurisdiction of the Winston-Salem, North Carolina VARO.    

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office in 
Washington, D.C.  A copy of the transcript of that hearing is of 
record.  

By a January 2008 action, the Board remanded this case for 
additional development.

The issue of entitlement to service connection for left shoulder 
pain, including as secondary to service-connected low back 
disability, was originally developed for appellate review; 
however, service connection for left shoulder myofascial pain was 
ultimately granted by the RO in a May 2010 rating action.  
Therefore, this issue is no longer before the Board.  



The following issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ): (1) whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a neck disability, (2) entitlement 
to service connection for atrial fibrillation, (3) 
entitlement to service connection for hypertension, 
(4) entitlement to service connection for diabetes, (5) 
entitlement to service connection for Achilles 
enthesopathy, (6) entitlement to service connection for a 
total disability rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU), and (7) entitlement to recoupment of separation 
pay.  Therefore, the Board does not have jurisdiction over 
the aforementioned issues and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The relevant competent evidence is in relative equipoise as 
to whether the Veteran's myofascial pain of the right trapezius 
muscle began during active service.       

2.  The January 2003 rating decision, in which the RO reduced the 
rating for service-connected hemorrhoids from 10 percent to 
noncompensable, reduced the rating for service-connected left 
hip/groin strain from 10 percent to noncompensable, and reduced 
the rating for service-connected left knee chondromalacia and 
osteoarthritis from 20 percent to 10 percent, all effective from 
May 1, 2001, was made without consideration of pertinent law and 
regulations.


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
myofascial pain of the right trapezius muscle was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The January 2003 rating decision, insofar as it pertains to 
the reduction of the disability rating assigned for the service-
connected hemorrhoids from 10 percent to noncompensable, is void 
ab initio.  38 C.F.R. §§ 3.105, 3.344 (2009).

3.  The January 2003 rating decision, insofar as it pertains to 
the reduction of the disability rating assigned for the service-
connected left hip/groin strain from 10 percent to 
noncompensable, is void ab initio.  38 C.F.R. §§ 3.105, 3.344 
(2009).

4.  The January 2003 rating decision, insofar as it pertains to 
the reduction of the disability rating assigned for the service-
connected left knee chondromalacia and osteoarthritis from 20 
percent to 10 percent, is void ab initio.  38 C.F.R. §§ 3.105, 
3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim   

A.  Veterans Claims Assistance Act of 2000 (VCAA)   

The Board notes that the VCAA, in part, describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection for 
myofascial pain of the right trapezius muscle.  Therefore, no 
further development is needed with regard to this issue.

B.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

If the evidence supports the claim or is in relative equipoise, 
the veteran prevails. When a fair preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


C.  Factual Background

The Veteran's service records show that he served from September 
1977 to September 1980 and from August 1981 to January 1995.  The 
Veteran's Military Occupational Specialty (MOS) was as an 
administration specialist.      

The Veteran's service treatment records reflect that in November 
1993, he was treated for complaints of neck and back pain 
following a recent automobile accident.  The Veteran had x-rays 
taken of his cervical and thoracic spine at the time of the 
automobile accident which were reported to be within normal 
limits.  The Veteran also noted that he had stiffness and 
soreness in his neck muscles while performing sit-ups and push-
ups.  The physical examination showed that the Veteran had a full 
range of motion of his shoulders.  He denied any numbness of his 
upper extremities or tingling in his fingers.  The assessment was 
of recurrent trapezius muscle strain/spasm.  The records reflect 
that in a Report of Medical History, dated in January 1995, the 
Veteran denied a painful or "trick" shoulder or elbow.           

In May 2001, the Veteran filed claims for service connection for 
a left shoulder disability and nerve damage causing numbness of 
the right arm.  

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office in 
Washington, D.C.  The Veteran stated that during service, his MOS 
was as an administrative specialist which required long periods 
of typing.  He noted that due to his MOS, he developed chronic 
pain in his shoulders and numbness in his right arm.

Pursuant to the January 2008 remand, the Veteran was examined by 
VA in February 2009.  At that time, he underwent two separate 
examinations: one for his right shoulder and one for his left 
shoulder.  Both examinations were conducted by the same VA 
physician.  In the examination report for the Veteran's right 
shoulder, the examiner stated that according to the Veteran, he 
started having problems with his right median nerve in the mid-
1990's after he left the service.  The Veteran indicated that he 
did not seek treatment during service for his nerve problems.  
According to the Veteran, he had pain in his right trapezius 
muscle which radiated to his first three fingers and caused 
intermittent numbness.  The Veteran reported that he had never 
had an electromyelogram.  He noted that he was a clerk typist 
while he was in the military.  Upon physical examination of the 
Veteran's right upper extremity, motor strength was grade 5 
throughout.  The Veteran had negative Tinel's and Phalen's signs.  
The examiner stated that on palpation of the Veteran's right 
trapezius muscle, he was able to obtain a trigger point which 
reproduced the numbness and tingling in his first three fingers.  
The diagnosis was myofascial pain/right trapezius trigger point.  
In regard to the pertinent question of whether the Veteran's 
myofascial pain of the right trapezius muscle was related to his 
period of service, the examiner stated that there was no record 
of the Veteran complaining of that while he was in the military.  
However, the Veteran had approximately 18 years of being a clerk 
typist during service.  The examiner noted that given that there 
were no electromyelogram results, his diagnosis without an 
electromyelogram was myofascial pain.   According to the 
examiner, the Veteran also had some cervical spondylosis of his 
neck which could be contributing to the pain.  Thus, the examiner 
indicated that he could not state if the Veteran's current right 
upper extremity problem was related to his military service 
without resorting to mere speculation.  The examiner also stated 
that the Veteran's myofascial pain of the right trapezius muscle 
was not related to his service-connected low back disability; it 
was a separate entity of its own.    

In the February 2009 examination report for the Veteran's left 
shoulder, the examiner noted that according to the Veteran, he 
originally injured his left shoulder during service while playing 
basketball.  The Veteran indicated that after the injury, he 
developed chronic pain in his left trapezius muscle that radiated 
to his first three fingers on an intermittent basis.  The 
physical examination showed that the Veteran had pain on 
palpation over his left upper trapezius muscle which radiated 
down to his left mid deltoid muscle.  X-rays taken in 2000 of the 
Veteran's left shoulder were reported to show an apparent fusion 
at the acromioclavicular (AC) joint, with some osteophyte 
formation.  Following the physical examination and a review of 
the x-rays, the examiner diagnosed the Veteran with the 
following: (1) left shoulder myofascial pain, and (2) apparent 
fusion at AC joint radiographically, left shoulder.  In response 
to the pertinent question of whether the Veteran's left shoulder 
myofascial pain, with some fusion at the AC joint, was related to 
his period of service, the examiner stated that a review of the 
Veteran's service treatment records was negative with respect to 
any notes indicating that he injured his left shoulder while 
playing basketball.  However, the records showed that the Veteran 
was in a motor vehicle accident in 1993 and subsequently 
complained of some neck stiffness while doing push-ups in 1994.  
In the 1994 note, it was reported that the Veteran had complaints 
of stiffness in the neck and upper and middle back muscles.  The 
assessment at that time was that the Veteran had a recurrent 
trapezius muscle strain/spasm.  Thus, the examiner opined that it 
was at least as likely as not that the Veteran's currently 
diagnosed left shoulder problems were related to that trapezius 
strain/spasm that was noted in 1993 and 1994.  

By a May 2010 rating action, the RO granted service connection 
for left shoulder myofascial pain.  

D.  Analysis

In this case, the Veteran contends that due to his MOS as an 
administrative specialist which required long periods of typing, 
he developed chronic pain in his right shoulder with numbness in 
his right arm.  Thus, he maintains that after his discharge, he 
continued to experience right shoulder pain with radiating 
numbness in his right arm.  In this regard, the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of a disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Veteran 
is certainly competent to testify as to symptoms such as right 
shoulder pain with radiating pain into his arm.  Thus, the Board 
may accept his statements in this regard.  Id.  

A review of the Veteran's service treatment records does not show 
treatment for right shoulder and arm problems due to the 
Veteran's MOS.  The records also reflect that in a November 1993 
physical examination, the Veteran denied any numbness of his 
upper extremities or tingling in his fingers.  However, the 
records do show that in November 1993, the Veteran was diagnosed 
with recurrent trapezius muscle strain/spasm.  Because it was not 
indicated whether the muscle strain affected both trapezius 
muscles or just one, the Board finds that the strain affected 
both the right and left trapezius muscles.       

In February 2009, the Veteran underwent two separate 
examinations: one for his right shoulder and one for his left 
shoulder.  Upon both physical examinations, the Veteran had pain 
in each trapezius muscle which radiated to his first three 
fingers on each hand.  In addition, following the physical 
examinations, the examiner provided very similar diagnoses: 
myofascial pain of the right trapezius muscle and left shoulder 
myofascial pain.  The primary difference between the shoulders 
was that x-rays were taken of the left shoulder in 2000 which 
showed some fusion at the AC joint.  Nevertheless, even though 
the shoulders were given very similar diagnoses, the examiner 
only linked the Veteran's left shoulder myofascial pain to the 
Veteran's period of service, specifically to his in-service 
diagnosis of recurrent trapezius muscle strain/spasm.  With 
respect to the Veteran's myofascial pain of the right trapezius 
muscle, the examiner failed to even acknowledge the Veteran's in-
service diagnosis of recurrent trapezius muscle strain/spasm, 
which, as stated above, applied to both the Veteran's right and 
left trapezius muscles.  Rather, the examiner noted the Veteran's 
MOS was as a clerk typist and stated that the Veteran's cervical 
spondylosis of the neck could be contributing to his pain.  
Ultimately, the examiner indicated that he could not state if the 
Veteran's current right upper extremity problem was related to 
his military service without resorting to mere speculation.  In 
this regard, the Board observes that a finding of service 
connection may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009).       

In light of the above, although the Veteran's service treatment 
records do not show treatment for right shoulder and arm problems 
due to the Veteran's MOS, they do show, nevertheless, that in 
November 1993, the Veteran was diagnosed with recurrent trapezius 
muscle strain/spasm.  As stated above, the aforementioned 
diagnosis is found to apply to both the Veteran's right and left 
trapezius muscles.  Thus, the evidence of record reflects that 
the Veteran was diagnosed with recurrent muscle strain of the 
right trapezius while he was in the military.  In addition, the 
Veteran maintains that following his discharge, he continued to 
experience chronic pain in his right trapezius muscle.    



Therefore, the Veteran's reports of continuous symptomatology 
since service provide competent evidence of a nexus between the 
current disability, diagnosed as myofascial pain of the right 
trapezius muscle, and service.  See Jandreau, Buchanan, supra.  
Accordingly, the issue of whether the Veteran's myofascial pain 
of the right trapezius muscle had its onset in service is in 
relative equipoise, i.e., about evenly balanced for and against 
his claim.  In these situations, the Veteran is given the benefit 
of the doubt.  Consequently, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
myofascial pain of the right trapezius muscle was incurred in 
service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the veteran shall prevail upon the issue).  As 
such, the Board will grant this appeal.


II.  Propriety of Reduction Claims

A.  VCAA

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decisions below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.




B.  Analysis

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009).  Prior to reducing a 
veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating- 
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service- connected disability is 
contemplated and the lower evaluation would result in a reduction 
or discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2009).

By a March 1995 rating action, the RO granted service connection 
for hemorrhoids and assigned a 10 percent disability rating, 
effective from January 14, 1995.  In that same rating action, the 
RO granted service connection for bilateral chondromalacia 
patella and assigned a noncompensable disability rating, 
effective from January 14, 1995.     

In a June 1995 rating action, the RO recharacterized the 
Veteran's service-connected bilateral chondromalacia patella as 
two separate disabilities.  With respect to the Veteran's 
service-connected left knee chondromalacia patella, the RO 
assigned a 10 percent disability rating, effective from January 
14, 1995.       

By a July 1996 rating action, the RO granted service connection 
for left hip/groin strain and assigned a 10 percent disability 
rating, effective from January 14, 1995.      

In May 2001, the Veteran requested that his service-connected 
hemorrhoids, left hip/groin strain, and left knee disability be 
reevaluated for higher ratings.

By a January 2003 rating decision, the RO reduced the rating for 
the service-connected hemorrhoids from 10 percent to 
noncompensable, effective from May 1, 2001.  In that same rating 
action, the RO reduced the rating for the service-connected left 
hip/groin strain from 10 percent to noncompensable, effective 
from May 1, 2001, and reduced the rating for the service-
connected left knee chondromalacia and osteoarthritis from 20 
percent to 10 percent, effective from May 1, 2001.  

In the instant case, the RO did not comply with the due process 
requirements set forth under 38 C.F.R. § 3.105(e).  Specifically, 
the Veteran was not sent a rating proposing the aforementioned 
reductions for his service-connected hemorrhoids, left hip/groin 
strain, and left knee chondromalacia and osteoarthritis, prior to 
the January 2003 decision, and he was not provided an opportunity 
to present additional evidence to show that compensation payments 
should have continued at the 10 percent level for his 
hemorrhoids, 10 percent level for his left hip/groin strain, and 
20 percent level for his left knee disability.  Thus, the January 
2003 rating decision resulted in reductions of the Veteran's 
compensation payments for his hemorrhoids, left hip/groin strain, 
and left knee chondromalacia and osteoarthritis, but the RO did 
not notify the Veteran of the proposed reductions.  The Court of 
Appeals for Veterans' Claims (Court) has consistently held that 
when VA reduces a veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio and 
will be set aside.  See Gerick v. West, 12 Vet. App. 288, 292 
(1999) and cases cited therein.  Therefore, since the procedural 
requirements for the reductions were not complied with, the 
reduction of the Veteran's evaluation for hemorrhoids from 10 
percent to noncompensable is set aside, and the 10 percent rating 
is restored; the reduction of the Veteran's evaluation for left 
hip/groin strain from 10 percent to noncompensable is set aside, 
and the 10 percent rating is restored; and the reduction of the 
Veteran's evaluation for left knee chondromalacia and 
osteoarthritis from 20 percent to 10 percent is set aside, and 
the 20 percent rating is restored.




ORDER

Entitlement to service connection for myofascial pain of the 
right trapezius muscle is granted, subject to the rules and 
regulations governing the award of monetary benefits.  

Restoration of a 10 percent evaluation for service-connected 
hemorrhoids is granted, subject to the rules and regulations 
governing the award of monetary benefits.

Restoration of a 10 percent evaluation for service-connected left 
hip/groin strain is granted, subject to the rules and regulations 
governing the award of monetary benefits.

Restoration of a 20 percent evaluation for service-connected left 
knee chondromalacia and osteoarthritis is granted, subject to the 
rules and regulations governing the award of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


